Citation Nr: 1124769	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a low back disorder, diagnosed as degenerative arthritis and status-post lumbar discectomy.  

2.  Entitlement to service connection for a low back disorder, diagnosed as degenerative arthritis and status-post lumbar discectomy.  

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 1984.  

This matter is on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1992 decision, the RO denied service connection for a low back disorder on the basis that an in-service injury (fall) had not resulted in a chronic low back disability. 

2.  The evidence added to the record since April 1992, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim for service connection for a low back disorder. 

3.  A chronic back disorder was not shown during active duty service, within one year of active duty or for many years thereafter, and is not related to service.

4.  A primary sleep disorder is not currently shown.  


CONCLUSIONS OF LAW

1. The April 1992 decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2010).

2. The evidence received subsequent to the April 1992 decision is new and material and the requirements to reopen the claim for entitlement to service connection for a low back disorder, diagnosed as degenerative arthritis and status-post lumbar discectomy, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).

3. A low back disorder, diagnosed as degenerative arthritis and status-post lumbar discectomy, was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4. A primary sleep disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).    

In this case, the VCAA duty to notify was satisfied by way of a June 2004 letter that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Moreover, the Veteran's previously denied claim has been reopened and has been considered on the entire evidence of record.  Therefore, even though he received proper Kent notice in a second June 2004 letter, any defect in this notice would not have resulted in prejudice to the Veteran.  Thus, under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, this notice was not provided prior to the initial unfavorable decision on the claim by the RO.  However, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, after the Dingess notice letter was sent to the Veteran in February 2007, the service connection claims were readjudicated, and a supplemental statement of the case (SSOC) was issued in April 2010.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  It has also acquired the treatment records that were submitted in conjunction with a claim for benefits to the Social Security Administration (SSA).  The Veteran submitted his own private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, a VA opinion with respect to the Veteran's claimed low back disorder was obtained in February 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the appellant and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his claimed sleep disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the evidence does not indicate a diagnosis of primary sleep disorder during active duty or currently.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for a low back disorder.  The RO denied this claim in July 1992 on the basis that, although the service treatment records indicated treatment for a back injury September 1983, it did not result in a chronic back disorder.  Reference was made to a May 1992 VA examination report that diagnosed recurrent low back pain, but that did not identify an underlying chronic disability of the low back.  He did not appeal this decision, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, this decision became final one year later.

In May 2004, the Veteran again filed a claim for entitlement to service connection for a low back disorder.  In a September 2004 decision, the RO again denied the claim on the basis that new and material evidence had not been submitted.  However, after reviewing the evidence, the Board concludes that new and material evidence has been shown, and the claim should be reopened.  

As an initial matter, in the VCAA letter sent to the Veteran in June 2004, the RO informed the Veteran that his low back claim was previously denied because a low back disorder "was not shown to have been incurred in or aggravated by" his military service, and he must submit new and material evidence pertaining to this issue.  This notice letter is not entirely accurate.  In the July 1992 decision, the RO recognized that the Veteran injured his back in 1983 but cited to a concurrent VA examination that essentially indicated that there was no evidence of chronic disability of the back.  In other words, the denial was based on the finding that there was a lack of evidence of showing a current diagnosis of a current chronic disability of the lumbar spine.  

The Veteran has not submitted evidence of a chronic disorder while in service.  However, he has submitted evidence indicating that he now has a chronic low back disorder.  Specifically, in June 2004, the Veteran sought treatment for low back pain, and radiographic imaging indicated narrowing of the intervertebral disc space, a broad disc bulge at the L4-L5 and L5-S1 discs, and a probable tear of the annulus in the left paracentral location at the L5-S1 level.  Such changes in the necessitated a lumbar discectomy at the L5-S1 disc in January 2009.  

To expect the Veteran to furnish evidence of a chronic disorder specifically from active duty is an evidentiary standard that is higher than is necessary to reopen the claim.  To the contrary, the Court of Appeals for Veterans' Claims has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board concludes that this evidence is new in that it was not reviewed by the RO in the 1992 decision.  Moreover, this evidence is material to an unestablished fact necessary to support the claim, since it now identifies a current chronic low back disorder where there was not one previously.  This evidence, in conjunction with the Veteran's complaints in service, is at least sufficient to justify a VA examination, which was ultimately performed in February 2010.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, in view of the new and material evidence that has been submitted, the Board concludes that the claim should be reopened.  

Entitlement to Service Connection for Low Back and Sleep Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of arthritis disorders such as degenerative disc disease, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

As relevant here, the Veteran's service treatment records indicate that he sought treatment for pain in his low back in September 1983.  He claimed that he fell on the metal part of a seat and has been experiencing pain since then.  He noted that he had also been passing blood in his urine.  His diagnosis was limited to a contusion.  No chronic back disorder was indicated.  The service treatment records do not indicate any further complaints pertaining to his low back.  The service treatment records also reflect no complaints of, treatment for, or a diagnosis related to a sleep disorder while in service, any symptoms reasonably attributed thereto.  The service discharge examination was silent with respect to the presence of a disability of the spine or a sleep disorder.  Therefore, neither a chronic low back disorder nor a primary sleep disorder was observed during active duty.  

Next, post-service evidence does not reflect symptomatology related to a low back disorder for many years after service discharge.  Specifically, a chronic low back disorder was not documented until June 2004, where an MRI of the Veteran's spine revealed degenerative changes at the L5-S1 disc, and broad disc bulges at the L4-LL5 and L5-S1 discs without evidence of focal disc protrusion.  However, the Board notes that this initial evidence of a chronic low back disorder in June 2004 is slightly less than 20 years after he left active duty.  It is also, in fact, the first indication of any chronic low back disorder whatsoever.  Therefore, a continuity of symptomatology has not been shown based on the objective clinical evidence.  

As an additional matter, degenerative arthritis was not shown within one year of his release from active duty.  Therefore, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

In addition to the documented post-service treatment records, the evidence includes statements by the Veteran, as well as his friend and family, some of which assert a continuity of symptoms related to his low back disorder.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as pathology to the lumbar spine such as degenerative joint disease or degenerative disc disease, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   The Veteran is certainly competent to describe a history of low back pain or limited/decreased function.

However, the Board determines that the statements reporting a history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, in this case, the evidence does not indicate that the Veteran sought any treatment for a diagnosed back disorder until June 2004.  In fact the only post-service evidence indicating a low back disorder before that time was when he submitted a claim for benefits in 1992.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, the statements he made in 1992 are of diminished credibility, as they were made in connection with his claim for monetary benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In any event, any probative value related to these assertions is also minimized by the fact that a VA examination in May 1992 did not diagnose a chronic low back disorder.  

Therefore, the Board has weighed the Veteran's statements as to continuity of symptomatology related to his low back against the lack of a diagnosis for approximately 20 years after service, as well as a VA examination in 1992 which specifically did not diagnose a chronic back disorder, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a March 2010 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported a history of stabilized back pain which had worsened in 2004.  Although he experienced no flare-ups, he did state that he could not walk, stand or sit for prolonged periods of time due to his low back pain.  

A physical examination indicated the presence of numbness in the upper gluteal area and the left lateral calf, and he exhibited some left foot drag in his gait.  Based on this examination, as well as a review of the claims folder, the examiner diagnosed degenerative disc disease of the lumbar spine.  However, the examiner opined that the Veteran's degenerative disc disease was not caused by or a result of a condition treated in service.  In providing this opinion, the examiner reflected that the injury in active duty was a right flank contusion, and he had a normal lumbar spine X-ray many years later in May 1992.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence that supports a possible relationship between the Veteran's low back disorder and active duty.  .  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the statements made by the Veteran, his friends and his family relating his low back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau, 492 F.3d. at 1377).

In this case, however, neither the Veteran nor his friends or family are competent to provide testimony regarding the etiology of his low back disorder.  See Jandreau, 492 F.3d at 1377, n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Because degenerative disc disease is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's low back disorder are found to lack competency.
Next, regarding the Veteran's sleep disorder, the post-service evidence does not indicate the presence of a sleep disorder, other than the trouble he experiences in sleeping as related to his claimed psychiatric disorder.  In fact, although a claim for a primary sleep disorder has been considered throughout the course of the appeal, it does not truly appear that he meant to claim a sleep disorder as such.  Instead, the evidence would indicate that he is instead complaining that his psychiatric disorder includes a difficulty sleeping.  A separate and distinct disability resulting in a sleep disorder has not been diagnosed.  His complaints of difficulty sleeping due to his claimed psychiatric disorder are addressed in conjunction with that issue.  

Nevertheless, as for any claimed sleep disorder other than that as a symptom of his claimed psychiatric disorder, the Board concludes that the Veteran does not have a diagnosed primary sleep disorder for which service connection may be granted.  Indeed, it does not appear that he asserts as much.  In any event, assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001). 

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against these claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied to this extent.


ORDER

New and material evidence has been submitted in order to reopen a claim for a low back disorder, diagnosed as degenerative arthritis and status-post lumbar discectomy, and the claim is reopened.

Service connection for a low back disorder, diagnosed as degenerative arthritis and status-post lumbar discectomy, is denied.  

Service connection for a sleep disorder is denied.


REMAND

In addition to the above claims, the Veteran has also submitted claims for entitlement to service connection for PTSD and for depression.  As an initial matter, although these claims were originally separate and distinct, the United States Court of Appeals for Veterans Claims has held that, while a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Rather, VA should consider the Veteran's claim as one for any psychiatric disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Id.  Accordingly, these claims are considered jointly.  

First, the Veteran has been diagnosed with PTSD on a number of occasions since at least September 2005.  In his stressor statement, he attributed this disorder to an incident where he accidentally ran over a fellow soldier with a front loader.  However, in April 2009, the Joint Services Records and Research Center reported that it could not corroborate the claimed stressor.  Additional research by the RO also did not reveal any corroborating information.  Thus, while he has received mental health counseling with the VA, there was insufficient stressor corroboration to merit a VA examination.  

However, a review of the Veteran's VA treatment records indicates that he mentioned a second stressor.  Specifically, he stated to mental health professionals in July 2005 and January 2007 that he was fired upon by North Korean forces while patrolling the Demilitarized Zone (DMZ).  He related having a generalized fear of coming under enemy attack.

Under typical circumstances, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

However, there is a recent regulatory change which may be relevant to this new stressor.  Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD.  See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)).  The new regulation essentially removes the requirement that a claimant present objective corroboration of a claimed in-service stressor.  Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Thus, it is possible that the Veteran's PTSD can be related to this new stressor.  Moreover, under the new regulations, this new stressor may be sufficient to warrant service connection.  Therefore, a VA psychiatric examination is necessary to properly adjudicate this aspect of the appeal.  

Next, regarding the Veteran's depression, the service treatment records indicate that he underwent a mental health evaluation while on active duty in February 1983.  At that time, he was diagnosed with a character disorder rather than an acquired psychiatric disorder.  It should be noted that such personality disorders as such are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303(c).  However, in view of the Veteran's post-service diagnosis of depression, a VA opinion is also warranted with respect to this aspect of the appeal as well.  See McLendon, 20 Vet. App. at 79.

(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient treatment records that may be available from the VA Medical Center in Pensacola, Florida, since February 2010.  Also, contact the Veteran and ask him to provide the name of any VA or non-VA health care provider that has treated him for an acquired psychiatric disorder, to include PTSD and anxiety, since service discharge.  The RO/AMC should then obtain all identified records.  Any negative responses should be properly annotated into the record.

2. Schedule the Veteran for an examination by a VA psychiatrist experienced in evaluating psychiatric disorders such as PTSD and depression, to determine the diagnoses of any psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations must be scheduled, and all clinical findings should be reported in detail.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.  The examination report is to reflect if the examiner reviewed the Veteran's medical records.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  If PTSD is diagnosed, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of his active service.  The VA examiner should specifically determine whether any of the stressors claimed by the Veteran are related to his fear of hostile military or terrorist activity, to include his patrolling of the Korean DMZ.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressors underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any such diagnosed psychiatric disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to his active service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.
 
3.  When the above development is completed, readjudicate the claim for entitlement to service connection an acquired psychiatric disorder, to include depression and PTSD.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


